       Case 8:20-cr-00412-PWG Document 18 Filed 05/21/21 Page 1 of 17



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                  )
                                           )
          v.                               )   Case No. PWG-20-412
                                           )
 ANITA FORTUNE,                            )
                                           )
               Defendant                   )

               GOVERNMENT'S SENTENCING MEMORANDUM

      Defendant Anita Fortune, who has previously been convicted for tax fraud,

filed numerous false returns for clients and took elaborate steps to conceal her

identity after multiple IRS actions. Given these circumstances, the United States of

America respectfully requests that this Court sentence the Defendant to 30 months’

imprisonment, which is at the high end of her Sentencing Guidelines range of 24 to

30 months. A sentence of 30 months is necessary to provide just punishment for

the offense and to promote the important aims of deterrence and respect for the tax

laws. The government also respectfully requests that this Court order the

Defendant to pay restitution to the IRS in the amount of $189,748, in accordance

with the Defendant’s plea agreement. Plea Agreement ¶ 14, ECF No. 11.

                                 BACKGROUND

I.    Procedural History and Sentencing Guidelines Computations

      On March 5, 2021, the Defendant pleaded guilty to Counts One and Two of

the Indictment charging her with conspiracy to defraud the United States, in
         Case 8:20-cr-00412-PWG Document 18 Filed 05/21/21 Page 2 of 17



violation of 18 U.S.C. § 371, and aiding and assisting in the preparation and filing

of a false tax return, in violation of 26 U.S.C. § 7206(2). ECF No. 6.

        Pursuant to the plea agreement, and in accordance with the United States

Sentencing Guidelines (“U.S.S.G.”), the parties have stipulated to the offense level

calculated below. Because the Defendant pleaded guilty in a timely manner, the

government plans to move that the Defendant be granted three points for

acceptance of responsibility:

      Guideline                                                  Offense Level
      Base Offense Level (U.S.S.G. § 2T4.1)
                                                                         16
      (loss amount exceeding $100,000)
      Tax Preparer Enhancement (U.S.S.G. § 2T1.4(b)(1)(B))                2
      Acceptance of Responsibility (U.S.S.G. § 3E1.1)                    -3
      TOTAL                                                              15

        The presentence report’s calculations of the Defendant’s base offense level

and points for acceptance of responsibility are consistent with the government’s

calculations. PSR ¶ 28. Given the Defendant’s criminal history category of III,

PSR ¶ 38, an offense level of 15 carries a Guidelines Range of 24 to 30 months’

imprisonment.

II.     Offense Conduct

        The Defendant prepared and filed numerous false tax returns for her clients.

The false returns included both inflated and fictitious itemized deductions and

business expenses. With the help of her co-conspirators, the Defendant also

concealed her identity in the face of repeated enforcement actions by the IRS. The

                                          2
        Case 8:20-cr-00412-PWG Document 18 Filed 05/21/21 Page 3 of 17



conspiracy operated successfully for many years.

       Though a resident of Alexandria, Virginia, the Defendant primarily worked

from an office in Temple Hills, Maryland. Beginning in at least 2012, the

Defendant’s clients knew her business by the name “Tax Terminatorz.” However,

as explained further below, the Defendant ultimately signed tax returns using

varying business names, which she used to conceal her involvement in the

conspiracy.

       Due to a prior conviction for wire fraud in 2007, as well as different felony

conviction in 2001, the Defendant would not be able to pass the IRS’s required

suitability check to register Tax Terminatorz for an Electronic Filing Identification

Number (“EFIN”). Without an EFIN, the Defendant could not provide electronic

tax filing services to her clients.

       Rather than accept this reality, the Defendant chose the path of deception.

She recruited her sister, co-conspirator Lenore Worthy (“Worthy”),1 to join the

Defendant’s business in Temple Hills. Worthy, who was also a tax preparer,

already had a valid EFIN for a business called “United Tax Services.” Worthy

improperly allowed the Defendant to use United Tax Services’ EFIN in exchange

for a fee of $29 for each return that the Defendant filed. The Defendant and



1
 Co-conspirator Worthy pleaded guilty to the same charges in a related case, docketed at Case
No. PWG-21-64 (D. Md.).
                                               3
       Case 8:20-cr-00412-PWG Document 18 Filed 05/21/21 Page 4 of 17



Worthy also shared a Drake Software account (professional tax preparation

computer software), as well as an account with Republic Bank that allowed them

to deduct their fees directly from their clients’ tax refunds. Thus began a scheme

by which the Defendant misrepresented her identity and activities to the IRS.

      Using the shared Drake account, the Defendant electronically filed her

clients’ tax returns using Worthy’s EFIN and other IRS identifiers. Because she

was not allowed to file returns under her own business name, any tax preparer fees

that the Defendant earned through Republic Bank’s direct deposit program were

comingled with fees earned by Worthy. Therefore, the co-conspirators were forced

to allocate their fees from a shared bank account. The Defendant’s clients were

unaware of the scheme because, unlike the versions of their tax returns that the

Defendant filed with the IRS, copies that the Defendant gave to her clients did not

contain Worthy’s name or EFIN. Exhibit 1 provides an example of one such

discrepancy in the return preparer’s signature block.

      Meanwhile, the Defendant also deliberately misrepresented her clients’

information to the IRS. For example, on the tax return referenced in Count 2 of the

Indictment, the Defendant added fake moving expenses and Schedule A itemized

deductions totaling over $20,000, artificially lowering the client’s taxable income

by nearly 45 percent. Plea Agreement, Att. A. That allowed the Defendant to claim

a refund of nearly $2,000 on the client’s behalf, even though the client should not


                                          4
        Case 8:20-cr-00412-PWG Document 18 Filed 05/21/21 Page 5 of 17



have received any refund. Id. Because that client was actually an IRS undercover

agent, he recorded his interaction with the Defendant. Based on that interaction, as

well as another undercover operation against Worthy, the IRS shut down Worthy’s

EFIN in August 2015. Id.

       Undeterred, the Defendant and Worthy solicited the help of another sister,

co-conspirator Veronica Fortune (“Veronica”).2 Like Worthy, Veronica was also a

tax preparer and owned a valid EFIN for a business called “Fortune’s Professional

Services.” Fortune, now along with Co-Conspirator Worthy, continued to

misrepresent her identity on her clients’ tax returns, this time using Veronica’s

EFIN and other identifiers. The Defendant’s clients remained unaware of the

scheme because they received copies of their tax returns that differed from the

copies that the Defendant ultimately submitted to the IRS. Exhibit 1 provides

additional examples of these discrepancies.

       Based on its investigation of the new EFIN, the IRS shut it down in

December 2017. Id. Still undeterred, the Defendant, Worthy, and Veronica began

using a fourth party’s EFIN, which was registered to a business called “Refunds-

To-Go.” According to that EFIN provider, Veronica misrepresented the reason for

the co-conspirators’ troubles with the IRS. Specifically, Veronica claimed to have



2
 Co-conspirator Veronica Fortune also pleaded guilty to the same charges in a related case,
docketed at Case No. PWG-21-65 (D. Md.).
                                               5
          Case 8:20-cr-00412-PWG Document 18 Filed 05/21/21 Page 6 of 17



fallen behind on her personal tax returns, rather than admitting to a criminal

investigation by the IRS.3 With their new EFIN, the conspirators continued to

prepare returns through at least the 2019 filing season.

                                             ARGUMENT

    I.      Sentencing Recommendation

         As the Court is well aware, the Sentencing Guidelines are advisory, and just

one factor that must be considered along with the other factors set forth in 18

U.S.C. § 3553(a).4 In this case, a sentence to 30 months is necessary to reflect the

financial harm the Defendant caused the United States, the egregious nature of her

conduct, her history of tax fraud, and her continued fraud even after signing the

present plea agreement. Furthermore, given the Defendant’s blatant disregard for

the nation’s laws and the integrity of its treasury, a significant prison term is

necessary to send a message of deterrence, both to this Defendant and others.



3
  Because this fact is stipulated in the plea agreement, the government does not intend to call this
witness to further discuss the conspirators’ misuse of the fourth party’s EFIN. However, the IRS
agent who investigated the case will be available to testify and provide additional context, based
on the agent’s interviews with the additional EFIN owner, as needed. The government notes that
to the extent that such testimony is needed, hearsay is admissible in the sentencing context.
4
  The § 3553(a) factors include: the nature and circumstances of the offense and the history and
characteristics of the defendant; the need for the sentence imposed to reflect the seriousness of
the offense, to promote respect for the law, to provide just punishment for the offense, to afford
adequate deterrence to criminal conduct, to protect the public from further crimes of the
defendant, and to provide the defendant with needed training, medical care, or other treatment;
the kinds of sentences available; the kinds of sentence and the sentencing range established for
the type of offense committed; any pertinent policy statement; the need to avoid unwarranted
sentence disparities among defendants with similar records who have been found guilty of
similar conduct; and the need to provide restitution to any victims of the offense.
                                                 6
        Case 8:20-cr-00412-PWG Document 18 Filed 05/21/21 Page 7 of 17



       A. The Nature and Circumstances of the Offense

       The stipulated tax loss only partially reflects the seriousness of the offense.

It does not fully explain why the Defendant’s fraud was so serious in this case. The

Indictment alleged that the conspirators prepared and filed an additional 57 false

returns during the 2012 through 2019 filing seasons.5 Exhibit 2 summarizes the

false items investigated, and it emphasizes particularly egregious items. The

stipulated tax loss of nearly $190,000 accounts for most of the items in Exhibit 2,

omitting any computations that the IRS had not completed when the Defendant

signed the agreement.

       Closer inspection of Exhibit 2 indicates that a numerical measure of loss

fails to fully capture the egregious nature of the Defendant’s fraud. That is because

the Defendant and her co-conspirators’ pattern of behavior was not limited to mere

padding of expenses and deductions. The conspirators fabricated entire businesses

that did not exist, just so they could claim phony business losses on their clients’

Schedules C. See Ex. 2. Of the 58 total returns, 15 reported expenses for

businesses that either never existed or were defunct. See id. Twenty more returns

claimed expenses for businesses that existed but nevertheless required no expenses

by the owners. See id.


5
  Thirty-nine returns were alleged as substantive counts. The government intends to move the
court to dismiss the remaining 38 counts after it sentences the Defendant on Count One (the
conspiracy) and Count Two (the first false return count). The 20 returns for tax years 2011
through 2013 described in Exhibit 2 were charged only as overt acts in the conspiracy.
                                               7
        Case 8:20-cr-00412-PWG Document 18 Filed 05/21/21 Page 8 of 17



       For example, on Taxpayer 4’s 2016 Form 1040, the Defendant added a side

job as a purported “cheerleading manager.” However, Taxpayer 4 was never a

cheerleading manager and never operated any side businesses. Nevertheless, the

Defendant added bogus businesses expenses to generate losses on the client’s

Schedule C, lowering the taxable income, and increasing the refund. See id. Those

false expenses were not mere exaggerations but rather willful fabrications, and

they constituted brazen fraud.

       The data in Exhibit 3 further indicates that the fabrications detailed in

Exhibit 2, such as nonexistent businesses, were not mere anomalies in behavior

but rather were part of a broader pattern. The ratio of refunds that the conspirators’

claimed in relation to the total returns they filed averaged as high as 93 percent in a

single year. See Ex. 3. That refund rate was far higher than the state and national

averages every year. The Defendant and her co-conspirators also claimed Schedule

A itemized deductions and Schedule C business expenses at significantly higher-

than-average rates. See id. Moreover, their pattern remained consistent over time,

despite warning after warning from the IRS.6

       Based on these patterns, the stipulated loss provides only a conservative




6
  For example, when the IRS shut down both Worthy and Veronica’s EFINs, it sent them letters
stating that the reason for each shutdown was a criminal investigation into false returns prepared
with each EFIN. See Ex. 4; Ex. 5. IRS Criminal Investigations agents also spoke with each co-
conspirator separately in 2015 and 2018.
                                                8
       Case 8:20-cr-00412-PWG Document 18 Filed 05/21/21 Page 9 of 17



accounting of the harm caused by the conspiracy. To that end, Exhibit 6

conceptualizes the IRS’s most forgiving view of how serious and widespread the

conspirators’ conduct realistically was, dating back to the 2013 tax year. When

gathering the data comprising Exhibit 6, the IRS focused only on the Schedules C

that reported net losses. Nationally, the average net losses claimed on loss-

generating Schedules C was around 25 percent each year. See Ex. 6. Removing

and disregarding business losses that exceeded national averages on the

conspiracy’s returns, and using a conservative 10-percent tax rate on the resulting

unreported income, the IRS estimates additional harm as high as $711,996. See id.

Notably, that conservative estimate disregards all potential Schedule A falsehoods,

even though, consistent with the allegations in Exhibit 2, as well as Count 2 of the

Indictment, the investigation found that the conspirators regularly exaggerated and

fabricated itemized deductions on the Schedules A.

      Further compounding the seriousness of the Defendant and her co-

conspirators’ conduct was that they profited from their brazen fraud each year. As

Exhibit 7 shows, their business was prolific. Together, they filed over 9,300 tax

returns claiming nearly $30 million in refunds for tax years 2011 through 2018.

Because of their high output, their fraudulent enterprise earned them hundreds of

thousands in fees each tax season, which generally lasts less than four months.

From this data one can infer that their fraud was not just opportunistic. It was an


                                          9
       Case 8:20-cr-00412-PWG Document 18 Filed 05/21/21 Page 10 of 17



intentional business model. Indeed, Worthy explained the model best during her

undercover operation, after she announced the approximately $4,500 refund that

she had claimed for an undercover agent: “So that’s why I charge $350.”

      Finally, the tax loss alone does not accurately reflect the investigative

resources the conspirators caused the IRS to divert to their investigation. Exhibit 7

also illustrates this aspect of the conspiracy by providing a timeline of the

conspirators’ use of varying EFINs, along with a tally of the thousands of returns

they prepared with each one. This data helps demonstrate how the conspirators’

misrepresentations about their identities made their years-long scheme so

successful. Each time the IRS discovered and shut down an EFIN that the

conspirators shared, they simply found a new EFIN to abuse. As they shared more

EFINs, as well as Drake software accounts and fee-receiving bank accounts, the

conspirators also progressively escalated the IRS’s confusion about their identities.

      This effective strategy caused significant strain on investigative resources.

The IRS was unable to verify who prepared which returns until each client

confirmed a conspirator’s identity in a photo line-up. Consequently, the

conspirators sustained their scheme until the IRS could investigate enough

individual tax returns to prove that each conspirator’s filing of false returns was i)

the result of deliberate misrepresentations and ii) part of a widespread and intended

pattern.


                                          10
       Case 8:20-cr-00412-PWG Document 18 Filed 05/21/21 Page 11 of 17



      A sentence of 30 months is necessary to reflect the seriousness of the

Defendant’s crimes. Her fraud was egregious, widespread, and designed to

successfully evade detection.

      B. The History and Characteristics of the Defendant

      The Defendant is a repeat offender. Notably, she has a prior federal

conviction for fraud against her tax preparation clients. Ex. 8, Statement of Facts

(Jan. 18, 2007). In that case, which was prosecuted in the Eastern District of

Virginia, the Defendant admitted to stealing from her clients by diverting all or

part of their tax refunds from the IRS into the Defendant’s own bank accounts. Id.

The Defendant’s criminal record also includes shop lifting, providing false

identification to the police, credit card fraud, and check fraud. See PSR ¶¶ 32-36.

      Additionally, the Defendant appears to have committed an additional fraud

after signing her plea agreement in this case. After the Defendant’s March 5, 2021

plea hearing, the government received a tip that she had fraudulently obtained a

Small Business Association (“SBA”) loan pursuant to the Coronavirus Aid, Relief,

and Economic Security Act’s Paycheck Protection Program (“PPP”). In response

to the tip, the government obtained documents associated with the Defendant’s

loan. Exhibit 9 is the Defendant’s loan agreement, dated March 1, 2021, which

shows that the Defendant’s business, Tax Terminatorz, received an SBA PPP loan

of $9,267.01. Ex. 9. The SBA disqualifies from the program applicants who are


                                         11
       Case 8:20-cr-00412-PWG Document 18 Filed 05/21/21 Page 12 of 17



subject to any formal felony charges, including by indictment.7 Additionally, the

Defendant was required to confirm the number of employees at Tax Terminatorz

by providing recent tax returns and required to use the loan to continue her

operation of the business.

       The Defendant deceived the SBA on all three requirements. As to the felony

certification, the Defendant was aware that on November 23, 2020, she had been

indicted on forty counts of felony charges as part of the instant case. In fact, three

months prior to entering into the SBA PPP loan, the Defendant signed her plea

agreement (on December 18, 2020) in which she agreed to plead guilty to two

felony counts. Plea Agreement at 9, 11. Nevertheless, the Defendant applied for

and received a loan from the federal government to operate her tax preparer

business.

       As to employees, the Defendant lied to the SBA by claiming that she

employed four people. To corroborate that claim, the Defendant provided the SBA

with a 2019 tax return (see Ex. 10, 3), that differed from the 2019 return that she

had actually filed with the IRS (see Ex. 11, 3).8 Specifically, the Defendant’s true

return did not claim employee expenses; whereas, the SBA version claimed


7
  See “Felon Participation,” available at https://www.sba.com/funding-a-business/government-
small-business-loans/ppp/faq/felon-participation/.
8
  The government notes that the business name on the Defendant’s Schedule C is not Tax
Terminatorz but is consistent with the name of a business bank account she previously used for
tax preparation fees. However, the employment tax returns discussed below use the name Tax
Terminatorz.
                                              12
       Case 8:20-cr-00412-PWG Document 18 Filed 05/21/21 Page 13 of 17



“contractor expenses.” Id. The Defendant also sent the SBA several fictitious

employment tax returns that she had never filed with the IRS. See, e.g., Ex. 12, 4th

Quarter 2020 Form 941.

      Finally, as to continuing business operations, it is unclear whether the

Defendant lied to the SBA or rather to her Probation Officer about the status of

Tax Terminatorz in 2021. The Defendant recently told her Probation Officer that

she had stopped operating Tax Terminatorz altogether in January 2021. PSR ¶ 63.

Of course, the Defendant’s plea agreement also prohibited her from participating

“in any way” in the business of preparing tax returns. Plea Agreement ¶ 12.

      C. The Sentence Should Be Sufficient to Deter the Defendant and
         Others from Engaging in Similar Conduct.

      The government has a heightened concern about specific deterrence in this

case. The Defendant is a repeat fraudster. Previously, she used her business to

enrich herself by stealing directly from her clients. After her conviction for those

crimes, she used her business to enrich herself by defrauding the IRS. Most

recently, even after executing her plea agreement in this case, she used her

business to enrich herself by defrauding the SBA. A sentence of 30 months is

necessary to deter the Defendant from defrauding others in the future.

      Regarding general deterrence, a sentence of imprisonment is important in tax

cases because this country’s federal tax system relies on voluntary compliance. In

such a system, taxpayers may be tempted to judge their personal gains to outweigh
                                          13
       Case 8:20-cr-00412-PWG Document 18 Filed 05/21/21 Page 14 of 17



any harm that one individual could cause to the system. This is particularly true for

tax preparers who, like the Defendant, see profits in crime. Therefore, it is

important to ensure that taxpayers’ cost-benefit analyses lead them toward

compliance. Without adequate deterrence, the United States would be unable to

“protect the public interest in preserving the integrity of the nation’s tax system.”

United States Sentencing Guidelines, Ch. 3, pt. T, intro. cmt.

       General deterrence is especially important given the “limited number of

criminal tax prosecutions relative to the estimated incidence of such violations.” Id.

This scarcity of tax prosecutions relative to the instances of tax fraud reflects the

limited availability of resources necessary to conduct and prosecute those cases.

According to recent figures from the United States Sentencing Commission, there

were only 517 prosecutions for tax fraud in fiscal year 2018, which represent a

mere 0.7 percent of all defendants sentenced in federal prosecutions.9

       Thus, the Sentencing Commission’s emphasis on deterrence in tax cases is

sound. The Fourth Circuit also endorsed that emphasis on general deterrence in tax

cases when, in United States v. Engle, it vacated a probationary sentence imposed

on a Defendant convicted of tax evasion. Calling the Sentencing Commission’s

emphasis on incarceration “wise,” that court opined: “the vast majority of [tax]



9
 See “Quick Facts: Tax Fraud Offenses” (August 2019), available at
https://www.ussc.gov/research/quick-facts/tax-fraud.
                                             14
      Case 8:20-cr-00412-PWG Document 18 Filed 05/21/21 Page 15 of 17



crimes go unpunished, if not undetected. Without a real possibility of

imprisonment, there would be little incentive for a wavering would-be evader to

choose the straight-and-narrow over the wayward path.” 592 F.3d 495, 501 (4th

Cir. 2010). The government agrees and argues that sentencing the Defendant to 30

months in prison would send a necessary and effective message to both this

Defendant and to other taxpayers and tax preparers.




                                         15
       Case 8:20-cr-00412-PWG Document 18 Filed 05/21/21 Page 16 of 17



                                  CONCLUSION

      The government respectfully recommends a sentence of 30 months’

imprisonment. That sentence, which is at the high end of the recommended

Guidelines Range, is sufficient, but not greater than necessary, to achieve the

purposes of sentencing.



                                       Respectfully submitted,

                                       UNITED STATES OF AMERICA,
                                       By its Attorneys,

                                       David A. Hubbert
                                       Acting Assistant Attorney General
                                       U.S. Department of Justice
                                       Tax Division

                                       Jonathan Lenzner
                                       Acting United States Attorney
                                       U.S. Attorney’s Office for the District of
                                       Maryland

                                By:    /s/Kathryn D. Sparks
                                       KATHRYN D. SPARKS
                                       Trial Attorney
                                       Tax Division
                                       150 M St. NE
                                       Washington, D.C. 20002
                                       P: (202) 353-0701
                                       F: (202) 616-1786

                                       LEAH B. GROSSI
                                       Assistant United States Attorney
                                       U.S. Attorney’s Office for the District of
Date: May 21, 2021                     Maryland
                                         16
       Case 8:20-cr-00412-PWG Document 18 Filed 05/21/21 Page 17 of 17



                           CERTIFICATE OF SERVICE

I hereby certify that on this 21st day of May, 2021, I electronically filed the
foregoing document with the Clerk of Court using the CM/ECF system, which will
send notification of such filing to all registered CM/ECF participants. I also certify
that on the same date I have mailed the document by United States Postal Service
to the following non-CM/ECF participants:


                                       /s/ Kathryn D. Sparks
                                       KATHRYN D. SPARKS
                                        Trial Attorney




                                          17
